Citation Nr: 1040613	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-40 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel












INTRODUCTION

The appellant served on active duty from January 1962 to July 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on appeal.  
The appellant submitted a Notice of Disagreement in March 2007 
and timely perfected his appeal in December 2007.

The appellant was also scheduled for a Travel Board hearing in 
February 2010.  He did not report for this hearing and has 
provided no explanation for his failure to report to his Board 
hearing.  His hearing request, therefore, is deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d), 20.704(d) (2010).

This claim came before the Board in March 2010.  At that time, 
the Board determined that additional evidentiary development was 
necessary prior to the adjudication of the appellant's claim.  
Such development having been accomplished, the claim is now 
returned to the Board for adjudication.  The Board is obligated 
by law to ensure that the RO complies with its directives; where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
appellant currently suffers from tinnitus as a result of a 
disease or injury in active duty service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.303, 3.304 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the appellant's claim, a letter dated in January 
2006 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  

Notice letters dated in June 2006 and April 2007 informed the 
appellant of how VA determines the appropriate disability rating 
or effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The record indicates 
that the appellant participated in a VA examination in April 2010 
and the results from that examination have been included in the 
claims file for review.  The examination involved a review of the 
claims file, a thorough examination of the appellant, and an 
opinion that was supported by sufficient rationale.  Therefore, 
the Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to obtain 
the requisite medical information necessary to make a decision on 
the appellant's claim.

Additionally, the Board finds there has been substantial 
compliance with its March 2010 remand directives.  The Board 
notes that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the Appeals Management Center (AMC) 
scheduled the appellant for a medical examination and the 
appellant attended that examination.  The AMC later issued a 
Supplemental Statement of the Case in August 2010.  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the mandates of its remand.  See Stegall, supra.  Therefore, 
in light of the foregoing, the Board will proceed to review and 
decide the claim based on the evidence that is of record 
consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


II.  The Merits of the Claim

The appellant alleges that his current tinnitus is the result of 
a disease or injury in service.  Specifically, the appellant 
contends that his military occupational specialty as a single 
engine aircraft mechanic exposed him to acoustic trauma that 
caused his current tinnitus.

Relevant Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

In the present case, the appellant has established that he 
currently suffers from tinnitus.  See VA Medical Center (VAMC) 
treatment records, March 28, 2004 and March 10, 2005; Private 
Treatment Record, Y.R., M.D., November 4, 2004.  Accordingly, the 
appellant has satisfied element (1) under Hickson, current 
diagnosis.  See Hickson, supra.

Review of the appellant's service treatment records indicates 
that upon entry into service, the appellant had no complaints of 
or treatment for any disability pertaining to the ears.  See 
Standard Forms (SF) 88 & 89, Service Enlistment Examination 
Reports, December 4, 1961.  During the examination associated 
with the appellant's application for helicopter school, the 
examiner noted the appellant suffered from sinus headaches but 
had no history of ear infections.  See SF 89, Application for 
Helicopter School Examination Report, March 12, 1963.  However, 
in October 1964, the appellant was seen with complaints of right 
ear pain.  Upon physical examination, the appellant's right ear 
was noted to be red and swollen and the examiner was unable to 
see the tympanic membrane.  The impression was external otitis.  
See Service Treatment Record, October 14, 1964.  In November 
1964, during an examination for separation or reenlistment, the 
appellant complained of ear, nose or throat trouble.  See SF 89, 
Service Separation/Reenlistment Examination Report, November 6, 
1964.  Upon the appellant's separation from service in June 1965, 
he did not report any further ear complaints and his ears were 
considered normal.  See SF 88 & 89, Service Separation 
Examination Reports, June 4, 1965.  The Board finds that the 
appellant has arguably met element (2) under Hickson regarding 
evidence of disease or injury in service.  See Hickson, supra.

Turning to crucial Hickson element (3), nexus, there is no 
competent evidence of record that establishes a causal 
relationship between the appellant's tinnitus and military 
service.  To the contrary, the April 2010 VA audiologist opined 
that there was no medical relationship between the appellant's 
current tinnitus and his military service or his in-service 
diagnosis of external otitis.  Specifically, the VA audiologist 
stated that the Institute of Medicine Report on Noise Exposure in 
the Military concluded that there is no scientific support for 
delayed onset tinnitus that occurs weeks, months or years after 
the exposure event.  Based on these findings and given the 
appellant's reports that his tinnitus began eight to ten years 
ago (approximately 2000), over 35 years after his discharge from 
service, it was the VA audiologist's opinion that that the 
appellant's tinnitus was not caused by or a result of his in-
service noise exposure or due to his in-service diagnosis of 
external otitis.  Further, the VA audiologist noted that 
according to private medical records associated with the claims 
file, the appellant's tinnitus began in 2004.  The report written 
by Dr. Y.R. from the U.P.C.H.B., in November 2004, noted the 
appellant had a two-week history of tinnitus.  See VA 
Audiological Examination Report, April 13, 2010.

To the extent that the appellant contends that his current 
tinnitus is related to his military service, it is now well 
established that laypersons without medical training, such as the 
appellant, are not competent to comment on medical matters such 
as date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  The 
statements of the appellant offered in support of his claim are 
not competent medical evidence and do not serve to establish a 
medical nexus.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and continuity 
of symptomatology.  However, as described in the April 2010 VA 
audiological examination, the onset of the appellant's tinnitus 
was not until approximately 2004.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the Veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].  See also Voerth v. West, 13 Vet. App. 
117, 120-21 (1999) [there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a layperson's observation is 
competent].  Such evidence is lacking in this case.  Continuity 
of symptomatology after service has therefore not been 
demonstrated.

Accordingly, the Board finds that Hickson element (3) is not met.  
See Hickson, supra.

In sum, for the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for bilateral 
tinnitus.  Hickson element (3) has not been met.  Therefore, 
contrary to the appellant's assertions, the benefit of the doubt 
rule is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is accordingly 
denied.
ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


